Case 3:20-mc-00039-TOF Document1 Filed 05/27/20

BARCLAY DAMON"

Michael G. Caldwell
Partner

May 27, 2020

BY HAND DELIVERY

Clerk's Office

Richard C. Lee U.S. Courthouse
U.S. District Court

141 Church Street

New Haven, CT 06510

Re: Registration of Judgment
Dear Sir or Madam:

I represent Universitas Education, LLC and write on its behalf.

Enclosed please find a cover document, a certified copy of a judgment issued by the
United States District Court for the Southern District of New York, and a check for $ 47.00 for
the registration fee. Please register the judgment in the District of Connecticut. I spoke to staff
members and I believe this is all that is necessary. However, if there is something else I should
do to complete the registration, please contact me at mcaldwell@barclaydamon.com or (203)
361-6609. A member of the Clerk’s Office staff also told me that the presence of another court’s

Page 1 of 9

ribbon at the top of the pages won’t be a problem, but please tell me if it is.

Thank you for your help.

Very truly yours,

/s/

 

Mike Caldwell, ct26561

3 enclosures

545 Long Wharf Drive - New Haven, Connecticut 06511 barclaydamon.com
MCaldweli@barclaydamon.com Direct: 203-672-2665 Fax: 203-654-3271
Case 3:20-mc-00039-TOF Document 1 i, Q5/27720 nye 20f9
2. . A Or.
4 a me

REGISTRATION OF FOREIGN JUDGMENT

On behalf of Universitas Education, LLC, | hereby submit, for registration in the U.S.
District Court for the District of Connecticut, a judgment issued by the U.S. District Court for the
Southern District of New York on August 12, 2014, in the matter Universitas Education, LLC v.
Nova Group, Inc., Doc. 1:11-cv-01590 (LTS) (HBP). I submit therewith the certification of that
judgment by the Clerk of the Southern District of New York and the filing fee. Please notify me

when the registration has occurred at the contact information below.

/s/
Michael G. Caldwell (juris no. ct26561)
Barclay Damon, LLP
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511
Tel.: (203) 361-6609
Fax.: (203) 654-3271
em mcealdwell@barclaydamon.com
Indiv. Juris no. 301487
Case 3:20-mc-00039-TOF Document 1 Filed 05/27/20 Page 3 of 9
Case 5:14-fj-O0005-HE Document 1 Filed 11/07/14 Page 1of1

 

UNITED STATES DISTRICT COURT

 

 
  

for the CARMELITA REI 7a
Southern District of New York U.S. DIST, COURT, WES}
By Ww
Universitas Education, LLC
Plaintiff i oi Tl i o
V. Civil Action No, 11 Civ. 1590! | FJ -) H E
Nova Group Inc.
Defendant

CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 08/12/2014

rs from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is

Lalso certify that, as appea
pending. Clerk’s certification is issued as per

pending before this court and appeals have been filed and are still
judge’s order dated 11/5/2014, Doc #493.

Date: 11/05/2014

 

 

NY1307510.1
214560-10001
Case 3:20-mc-00039-TOF Document 1 Filed 05/27/20 Page 4 of 9
Case 5:14-fj-O0005-HE Document1-1 Filed 11/07/14 Page 1of3

Case 1:11-cv-01590-LTS-HBP Document 475 Filecl 08/12/14 Page 1 of3

USDC SDNY

UNITED STATES DISTRICT COURT pocument = ¢/ 0S

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY EILED 08/12/2014 |

 

UNIVERSITAS EDUCATION, LLC,
Petitioner, 11 CIVEL 1590 (LTS) (HBP)
11 CIVIL 8726 (LTS) (HBP)

-against-
JUDGMENT
NOVA GROUP, INC,,
Respondent.

Whereas following entry of judgment in its favor in the above captioned-actions, Universitas
Education, LLC (“Petitioner”) having moved seeking, pursuant to New York Civil Practice Law and
Rules (“C.P.L.R.”) section 5225(b) and Federal Rules of Civil Procedure 69, the turnover of assets
by respondent Daniel E. Carpenter and his affiliated entities Grist Mill Capital, LLC, Grist Mill
Holdings, LLC, the Grist Mill Trust Welfare Benefit Plan, Avon Capital, LLC, Hanover Trust
Company, Carpenter Financial Group and Phoenix Capital Management, LLC (with Carpenter, the
‘Turnover Respondents”), as well as permanent injunctive relief barring the transfer by the Turnover
Respondents of money and assets, including certain specified insurance policies, until Petitioner’s
judgment against Nova Group, Inc., has been satisfied (Docket entry no. 308 in case number | | Civ.
1590); Mr. Carpenter and certain third parties having moved to modify the temporary injunction to
allow transactions between theinselves and certain of the Tumover Respondents (See docket entry
nos. 409, 412, and 448 in 11 Civ. 1590), and the matter having come before the Honorable Laura
Taylor Swain, United States District Judge, and the Court, on August 7, 2014, having rendered its
Memorandum Opinion and Order granting Petitioner’s turnover motion, granting Petitioner money
judgments as follows: against Daniel E. Carpenter in the amount of $30,600,000.00; against Grist

Mill Capital, LLC, in the amount of $30,600,000.00; against Grist Mill Holdings, LLC, in the

amount of $21,000,000.00; against Carpenter Financial Group, in the amount of $ 1 1,140,000.00;
Case 3:20-mc-00039-TOF Document 1 Filed 05/27/20 Page 5 of 9
Case 5:14-fj-O0005-HE Document 1-1 Filed 11/07/14 Page 2 of 3

Case 1:11-cv-01590-LTS-HBP Document 475 Filed 08/12/14 Page 2 of 3

against Avon Capital, LLC, in the amount of $6,710,065.92; against Phoenix Capital Management,
LLC, in the amount of $5,000,000.00; against Grist Mill Trust Welfare Benefit Plan, and any
trustees and plan sponsors thereto insofar as they hold Grist Mill Trust assets, in the amount of
$4,487,007.81; and against Hanover Trust Company, in the amount of $1,200,000.00; directing the
Clerk of the Court to enter judgment against the Turnover Respondents accordingly; Liability under
the judgment is joint and severally; denying as moot Petitioner’s request for permanent injunctive
relief; denying each of the third-party motions to modify the preliminary injunction, docket entry
numbers 409, 412, and 448 in 11 Civ. 1590, as the primary injunction is hereby terminated pursuant
to the provisions of the January Order, because Petitioner’s motion for turnover has been resolved,
it is,

ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the
Court's Memorandum Opinion and Order dated August 7, 2014, Petitioner’s turnover motion is
granted, Petitioner is hereby granted money judgments against the Tumover Respondents as follows:
against Daniel E. Carpenter in the amount of $30,600,000.00; against Grist Mill Capital, LLC, in
the amount of $30,600,000.00; against Grist Mill Holdings, LLC, in the amount of $21,000,000.00;
against Carpenter Financial Group, in the amount of $11,140,000.00; against Avon Capital, LLC,
in the amount of $6,710,065.92; against Phoenix Capital Management, LLC, in the amount of
$5,000,000.00; against Grist Mill Trust Welfare Benefit Plan, and any trustees and plan sponsors
thereto insofar as they hold Grist Mill Trust assets, in the amount of $4,487,007.81; and against
Hanover Trust Company, in the amount of $1,200,000.00; liability under the judgments is jointly
and severally, Petitioner’s request for permanent injunctive and other equitable relief are denied:
each of the third-party motions to modify the preliminary injunction, docket numbers 409, 412, and

448 in [1 Civ. 1590 are denied as moot, as the preliminary injunction is hereby terminated pursuant
Case 3:20-mc-00039-TOF Document 1 Filed 05/27/20 Page 6 of 9
Case 5:14-f/-O0005-HE Document 1-1 Filed 11/07/14 Page 3 of 3

Case 111-cv-01590-LTS-HBP Document 475 Filed 08/12/14 Page 3 of 3

to the provisions of the January Order, because Petitioner’s motion for turnover has been resolved.

Dated: New York, New York
August 12, 2014 RUBY J. KRAJICK

 

Clerk of Court
BY: K MMLANGe

Deputy Clerk

 

THIS DOCUMENT WAS ENTERED
ON THE DOCKET ON __j//2/ 207

A CERTIFIED COPY
RUBY L KRAZICK © LERS
oe ow

cS

 

Co
Deputy Clerk
Case 3:20-mc-00039-TOF Document 1 Filed 05/27/20 Page 7 of 9
Case 5:14-fj-00005-HE Document 1-2 Filed 11/07/14 Page 1 of 2

Case 1:11-cv-01590-LTS-HBP Document 493 Filed 11/05/14 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIVERSITAS EDUCATION, LLC,
Petitioner,
-V-
NOVA GROUP, INC.,

Respondent.

NOVA GROUP, INC.,
Petitioner,
-V-
UNIVERSITAS EDUCATION, LLC,

Respondent.

to a ne a a on tt HOA ae A OO eh 8 tO HN 8 ome

 

USDC SDNY
DOCUMENT

DAC F:

 

No. 11 Civ. 1590 (LTS)(HBP)

No. 11 Civ. 8726 (LTS)(HBP)

Universitas Education, LLC (“Universitas”) moved on September 25, 2014, to

register the judgment entered on August 15, 2014 in other judicial districts pursuant to 28 U.S.C. §

1963. (Docket entry no. 485.)' No opposition to this motion was filed. For substantially the

reasons stated in Universitas’ memorandum in support of its motion (docket entry no. 496), and

supported by the September 25, 2014 Declaration of Michael Barnett (docket entry no. 487), the

motion Is granted.

 

Docket entry numbers in this Order refer exclusively to those in case number 11 Civ.

1590.

JUDGMENTS .WPD VERSION 3/12/14

ELECTRONICALLY FILED |

 

DATE PILED NOV.05 2014
Hae ae ee

A

-

|

anal

,
Case 3:20-mc-00039-TOF Document 1 Filed 05/27/20 Page 8 of 9
Case 5:14-fj-O0005-HE Document 1-2. Filed 11/07/14 Page-2-6f 2

 

Case 1:11-cv-01590-LTS-HBP Document 493 Filed 11/05/14 Page 2 of 2

This Order resolves docket entry no. 485.
SO ORDERED.

Dated: New York, New York
November 5, 2014

 

LAUR TAYLOR SWAIN
United States District Judge

JUDGMENTS. WPO VERSION 3/12/14
 

 

O1S90 LD “Uoaey man
wee oe . (ONS. YOINYO. Tp]. |
NOD PUISIC “S°)
“asnoyynog “s'h 99J “2D preyory ©
POLO S$. 591D

 

AUAATTAG GNVH AG

‘OL

 

bL$90 LNOILOANNOO ‘NSAVH MAN
YOO1s HLNIN ~ JAY AYVHM ONO7 Srsg

avi NOWVG AV1O"NVE “Woud

 

Case 3:20-mc-00039-TOF Document 1 Filed.05/27/20 Page 9 of 9
